FILED
                            NOT FOR PUBLICATION                             JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30288

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00436-MJP-1

  v.
                                                 MEMORANDUM *
DAVID EUGENE THOMPSON, Sr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       David Eugene Thompson, Sr., appeals from his jury-trial conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Thompson contends that the district court erred by declining to instruct the

jury regarding a justification defense. The district court did not abuse its

discretion, see United States v. Perdomo-Espana, 522 F.3d 983, 986 (9th Cir.

2008), because Thompson failed to establish a factual basis for a justification

defense. See United States v. Wofford, 122 F.3d 787, 790-92 (9th Cir. 1997).

      Because Thompson is represented by counsel, only counsel may submit

filings and we therefore decline to consider the pro se letters received on

November 24, 2009, and November 27, 2009.

      AFFIRMED.




                                           2                                      09-30288